            Case 7:19-cv-00103 Document 2 Filed 04/15/19 Page 1 of 12



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                              MIDLAND/ODESSA DIVISION

                                               §
                                               §
 JENNIFER HENDRICKS,
                                               §
                                               §
               Plaintiff,
                                               §           No. ___________________
                                               §
 v.
                                               §
                                               §          JURY TRIAL DEMANDED
 KATCH KAN USA, LLC,
                                               §
                                               §
               Defendant.
                                               §
                                               §

                        PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Plaintiff Jennifer Hendricks and brings this action under Title VII of

the Civil Rights Act of 1964 and Chapter 21 of the Texas Labor Code against Defendant Katch

Kan USA, LLC (referred to as “Defendant” or “Katch Kan”) for pregnancy discrimination. In

support thereof, they would respectfully show the Court as follows:

                                      I. Nature of Suit

       1.     Plaintiff’s claim arises under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000e-5(f)(3), including the Pregnancy Discrimination Act of 1978 (“PDA”), as amended,

42 U.S.C. § 2000e(k) and Chapter 21 of the Texas Labor Code.
             Case 7:19-cv-00103 Document 2 Filed 04/15/19 Page 2 of 12



       2.       The main purpose of both Title VII of the Civil Rights Act and Chapter 21 of

the Texas Labor Code is to prohibit discrimination in employment by employers based upon

race, religion, sex or national origin.

       3.       The Pregnancy Discrimination Act of 1978 is an amendment to Title VII of the

Civil Rights Act of 1964 and is covered under sex discrimination. In unison, they prohibit

employers from discriminating against workers based on pregnancy, childbirth, or related

medical conditions.

       4.       Katch Kan violated Title VII, the Pregnancy Discrimination Act, and Chapter

21 of the Texas Labor Code by treating her differently and terminating Plaintiff because she

was pregnant.

                                    II. Jurisdiction & Venue

       5.       The Court has jurisdiction of this action pursuant to 28 U.S.C. §§ 1331 and

1343, because it arises under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-

5(f)(3), including the Pregnancy Discrimination Act, as amended, 42 U.S.C. § 2000e(k) for

federal question jurisdiction.

       6.       Venue is proper in this district and division pursuant to 28 U.S.C. §§ 1391(b)

because a substantial part of the event or events or omissions giving rise to Plaintiff’s claims

occurred in Midland/Odessa Division of the Western District of Texas.

       7.       This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over

Plaintiff’s state law claims which are so related to the claims within the Court’s original




                                             -2-
             Case 7:19-cv-00103 Document 2 Filed 04/15/19 Page 3 of 12



jurisdiction that they form part of the same case or controversy under Article II of the U.S.

Constitution.

                                          III. Parties

       8.       Plaintiff Jennifer Hendricks is an individual who currently resides in Midland

County, Texas.

       9.       Defendant Katch Kan USA, LLC is a Texas corporation. Defendant may be

served with process by serving its registered agent:

                                     Doug McCullough
                               1001 McKinney Street, Suite 1400
                                    Houston, Texas 77002

Alternatively, if the registered agent of Katch Kan USA, LLC cannot with reasonable diligence

be found at the company’s registered office, Katch Kan USA, LLC may be served with process

by serving the Texas Secretary of State pursuant to TEX. BUS. ORG. CODE § 5.251 and TEX.

CIV. PRAC. & REM. CODE § 17.026.

       10.      Whenever it is alleged that Katch Kan USA, LLC committed any act or

omission, it is meant that the company’s officers, directors, vice-principals, agents, servants or

employees committed such act or omission and that, at the time such act or omission was

committed, it was done with the full authorization, ratification or approval of Katch Kan USA,

LLC or was done in the routine and normal course and scope of employment of the company’s

officers, directors, vice-principals, agents, servants or employees.




                                              -3-
              Case 7:19-cv-00103 Document 2 Filed 04/15/19 Page 4 of 12



        11.        Plaintiff timely filed a charge of discrimination with the Equal Employment

Opportunity Commission (“EEOC”). Plaintiff filed this suit within ninety (90) days of

receiving a Notice of Right to Sue from the EEOC.

        12.        Plaintiff timely filed a charge of discrimination with the Texas Workforce

Commission’s Civil Rights Division (“TWC”). Plaintiff filed this suit within (60) days of

receiving a Notice of Right to Sue from the TWC.

                                              IV. Facts

        13.        Katch Kan is an oilfield services company. It sells products to help capture

drilling fluids.

        14.        The Midland office is managed by Nicholas Elmore, the Operations Manager.

        15.        Mr. Tom Morris is the General Manager and its Global Human Resources

Coordinator is Ms. Rona Shannon.

        16.        Katch Kan employed Plaintiff Jennifer Hendricks as a Salesman from on or

about April 16, 2018 to May 11, 2018.

        17.        Shortly after being hired to work for Katch Kan, Plaintiff learned that she was

pregnant.

        18.        Plaintiff shared this information with a co-worker.

        19.        Despite her pregnancy, given that Plaintiff and her spouse had recently

separated, she was determined to work hard to provide for her children.

        20.        On or about April 29, 2018, in the course and scope of her employment with

Katch Kan, Plaintiff travelled to Houston to attend an oilfield expo with a co-worker.


                                                 -4-
             Case 7:19-cv-00103 Document 2 Filed 04/15/19 Page 5 of 12



       21.    While attending the expo, Plaintiff met Tom Morris, Defendant’s General

Manager.

       22.    On the first day of the expo, Plaintiff spent at least 8 hours standing in high-

heel shoes performing her work duties.

       23.    That night, she attended a work dinner event with Mr. Morris and other Katch

Kan employees.

       24.    At dinner, most if not all of the employees ordered alcohol.

       25.    Mr. Morris questioned Plaintiff several times during dinner as to why she did

not order alcohol.

       26.    Plaintiff politely told Mr. Morris that she was not in the mood for alcohol.

       27.    At some point during dinner, while Plaintiff had excused herself to the

restroom, Mr. Morris asked the other employees whether Plaintiff was “pregnant”.

       28.    A co-worker confirmed that Plaintiff as indeed pregnant.

       29.    By the following morning, Plaintiff’s pregnancy was no secret and Mr. Michael

Whitman, Assistant Manager, confirmed that it was acceptable for Plaintiff to wear flats on

day two of the expo as opposed to high heel shoes given that she was pregnant. .

       30.    On or about May 1, 2018, after working the second day of a four-day expo, Mr.

Morris abruptly sent Plaintiff home 2 days early.

       31.    Plaintiff was surprised that she was sent home two days early and was not given

a specific reason why.




                                            -5-
             Case 7:19-cv-00103 Document 2 Filed 04/15/19 Page 6 of 12



       32.     Upon Plaintiff’s return to Midland, human resources informed her that Mr.

Morris had complained about her pregnancy and that it had been inappropriate for her to wear

flats to the expo.

       33.     Further, according to human resources, Mr. Morris also demanded

confirmation that she would be able to perform her job in spite of her pregnancy.

       34.     Plaintiff reassured human resources that she would be able to perform her duties

throughout her pregnancy.

       35.     Approximately 11 days after learning of her pregnancy, Plaintiff was terminated

at the direction of Mr. Morris.

                                  V. Count One—
      Pregnancy Discrimination Based Upon Title VII, PDA, and Texas Labor Code

       36.     Plaintiff adopts by reference all of the facts set forth above. See, FED. R. CIV.

P. 10(c).

       37.     Plaintiff is an employee within the meaning of Title VII and belong to a class

protected under the statute, namely she is/was pregnant. See 42 U.S.C. §2000e(k); see also

Tex. Lab. Code Ann. § 21.106.

       38.     Defendant is an employer within the meaning of Title VII. See 42 U.S.C.

§2000e(b).

       39.     Chapter 21 of the Texas Labor Code is a comprehensive fair employment

practices act, and remedial scheme modeled after Title VII of the federal Civil Rights Act of

1964, which provides the framework for employment discrimination claims in Texas.



                                             -6-
             Case 7:19-cv-00103 Document 2 Filed 04/15/19 Page 7 of 12



       40.    Discrimination based on sex includes discrimination because of pregnancy,

childbirth, or related medical conditions. Tex. Lab. Code Ann. § 21.106.

       41.    Defendant intentionally discriminated against Plaintiff by terminating her

employment because of or on the basis of pregnancy.

       42.    Plaintiffs avers that Defendant’s unlawful gender discrimination violate the

provisions of Title VII of the Civil Rights Act of 1954, as amended by the Civil Rights Act of

1991 and Texas Labor Code justifying an award, inter alia, of compensatory damages against

Defendant.

       43.    Such discrimination has caused Plaintiff to suffer damages of severe emotional

distress and lost wages including lost raises, seniority and retirement benefits, and other

benefits associated as Plaintiff has been subjected to an adverse employment action as a result

of the discrimination.

       44.    Such discrimination was committed with malice and reckless indifference to the

rights of Plaintiff who endured discrimination, opposed such, and desires to be treated equally

pursuant to the intent of the statute to protect victims from such actions.

       45.    Plaintiff has been denied opportunities to which she was entitled and such

benefits and privileges that she would have received if she had not been intentionally

discriminated against by Defendant.

       46.    Plaintiff is now suffering and will continue to suffer past and future pecuniary

losses, emotional and physical pain, suffering, inconvenience, mental anguish, loss of

enjoyment of life, and other non-pecuniary losses. These irreparable injuries and monetary


                                             -7-
             Case 7:19-cv-00103 Document 2 Filed 04/15/19 Page 8 of 12



damages are the result of Defendant’s discriminatory practices and they will continue unless

and until this Court grants relief.

       47.     Further, Defendant’s conduct was willful and justifies an award of punitive

damages.

       48.     To the extent that Defendant contends that Plaintiff was fired for a legitimate

non-discriminatory reason, said reason is a mere pretext for discrimination. Alternatively, the

reason(s) given for Plaintiff’s termination, while true are only some of the reasons, and

Plaintiff’s sex was a motivating factor in the decision to terminate her employment. In other

words, Defendant had mixed motives for Plaintiff’s termination.

                                VI. Count Two—
   Hostile Work Environment Based Upon Title VII, PDA, and the Texas Labor Code

       49.     Plaintiff adopts by reference all of the facts set forth above. See, FED. R. CIV.

P. 10(c).

       50.     Defendant’s conduct was severe and pervasive enough to alter the conditions of

Plaintiff’s employment.

       51.     Within minutes of learning of her pregnancy, Defendant dramatically began

treating Plaintiff is a disparate manner and ultimately terminating.

       52.     In addition, Plaintiff avers that Defendant’s unlawful hostile work environment

violate the provisions of Title VII of the Civil Rights Act of 1954, as amended by the Civil

Rights Act of 1991 and Texas Labor Code justifying an award, inter alia, of compensatory

damages against Defendant.



                                             -8-
             Case 7:19-cv-00103 Document 2 Filed 04/15/19 Page 9 of 12



       53.    Such hostile work environment has caused Plaintiff to suffer damages of severe

emotional distress and lost wages including lost raises, seniority and retirement benefits, and

other benefits associated as Plaintiff has been subjected to an adverse employment action as a

result of the discrimination/hostile work environment.

       54.    Such hostile work environment was committed with malice and reckless

indifference to the rights of Plaintiff who endured discrimination, opposed such, and desires

to be treated equally pursuant to the intent of the statute to protect victims from such actions.

       55.    Plaintiff has been denied opportunities to which she was entitled and such

benefits and privileges that she would have received if she had not been intentionally

discriminated against by Defendant.

       56.    Plaintiff is now suffering and will continue to suffer past and future pecuniary

losses, emotional and physical pain, suffering, inconvenience, mental anguish, loss of

enjoyment of life, and other non-pecuniary losses. These irreparable injuries and monetary

damages are the result of Defendant’s discriminatory practices/hostile work environment and

they will continue unless and until this Court grants relief.

                               VIII. Attorney’s Fees & Costs

       57.    Plaintiff adopts by reference all of the facts set forth above. See, FED. R. CIV.

P. 10(c).

       58.    Plaintiff is authorized to recover attorney’s fees and costs on her claims by

statute and under principles of equity. See, e.g., 42 U.S.C. § 1988.

       59.    Plaintiff has retained the professional services of the undersigned attorneys.


                                              -9-
               Case 7:19-cv-00103 Document 2 Filed 04/15/19 Page 10 of 12



         60.      Plaintiff has complied with the conditions precedent to recovering attorney’s

fees and costs.

         61.      Plaintiff is entitled to recover her attorney’s fees and costs.

         62.      Plaintiff has incurred or may incur attorney’s fees and costs in bringing this

lawsuit.

         63.      The attorney’s fees and costs incurred or that may be incurred by Plaintiff were

or are reasonable and necessary.

                                      IX. Conditions Precedent


         64.      All conditions precedent have been performed or have occurred.

                                           X. Jury Demand


         65.      Plaintiff demands a trial by jury on all issues triable to a jury. See, Fed. R. Civ.

P. 38.




                                                 - 10 -
             Case 7:19-cv-00103 Document 2 Filed 04/15/19 Page 11 of 12



                                         XII. Prayer

       66.     Plaintiff respectfully requests that the Court enter a judgment in her favor that

provides the following relief:

               a. judgment against Defendant for lost wages and benefits, both back pay and
                  front pay resulting from the discriminatory actions of Defendant;

               b. compensatory damages for severe mental anguish in the past and future,
                  injury to their reputation, for adverse effects on their career, and for
                  diminished earning capacity resulting from the discriminatory actions of
                  Defendant;

               c. or punitive damages in the amount found by the trier of fact to punish and
                  deter continuation Defendant’s unlawful employment practices;

               d. an award of reasonable and necessary attorney’s fees as specifically
                  authorized by, among other things, 42 U.S.C. § 1988;

               e. prejudgment interest as provided by law;

               f. post judgment interest as provided by law; and

               g. Such other and further relief, at law or in equity, to which Plaintiff may
                  show herself justly and lawfully entitled.




                                             - 11 -
Case 7:19-cv-00103 Document 2 Filed 04/15/19 Page 12 of 12



                                   Respectfully submitted,

                                   MOORE & ASSOCIATES


                                   By:
                                         Melissa Moore
                                         State Bar No. 24013189
                                         Rochelle Owens
                                         State Bar No. 24048704
                                         Lyric Center
                                         440 Louisiana Street, Suite 675
                                         Houston, Texas 77002
                                         Telephone: (713) 222-6775
                                         Facsimile: (713) 222-6739

                                   ATTORNEYS FOR PLAINTIFF




                          - 12 -
